Title: James Madison to [William Beach] Lawrence, 8 June 1832
From: Madison, James
To: Lawrence, William Beach


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                 June 8. 1832.
                            
                        
                        J. M. has received the copy of the "Historical Discourse" for which he is indebted to the politeness of Mr.
                            Lawrence. The subject of it was well chosen and has been well handled. Mr. L. will please to accept the thanks due for the
                            pleasure afforded by its perusal.
                        
                            
                                
                            
                        
                    